Citation Nr: 0934482	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-17 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture of the left wrist, with 
traumatic arthritis.  

2.  Entitlement to an initial compensable disability rating 
for a bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a right shoulder 
disorder.  

5.  Entitlement to service connection for a left shoulder 
disorder.  

6.  Entitlement to service connection for left hip disorder.  

7.  Entitlement to service connection for residuals of a jaw 
disorder.  

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder.  

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
February 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The RO had granted service connection for a left wrist 
fracture with a noncompensable evaluation and denied service 
connection for right and left knee disorders in March 1985.  
A December 2005 rating decision increased the rating for the 
left wrist to 10 percent, denied service connection for the 
left hip disorder, and continued denials of service 
connection for the right and left knee disorders.  

A November 2006 rating decision granted service connection 
for a right ear hearing loss with a noncompensable 
evaluation; continued the 10 percent rating for the left 
wrist, denied service connection for a jaw injury, and 
determined that new and material evidence had not been 
received to reopen the right and left knee claims.  

An April 2008 rating decision continued the 10 percent rating 
for the left wrist, granted service connection for the left 
ear hearing loss, continued the noncompensable evaluation of 
the hearing loss, denied service connection for tinnitus, 
denied service connection for right and left shoulder 
conditions, continued the denial of service connection for 
residuals of a jaw injury, and determined that new and 
material evidence had not been received to reopen the claims 
for service connection for right and left knee disorders.    

In April 2009, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The transcript of the hearing is in the claims folder.  

The claims for service connection for right and left knee 
disorders, right and left shoulder disorders, a jaw 
disability, and a left hip disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The service-connected residuals of a fracture of the left 
wrist, with traumatic arthritis are manifested by limitation 
of motion and pain on motion with flare-ups.  There is no 
malunion or nonunion of the radius or ulna, impairment of 
supination or pronation, tendon tie-up, muscle or nerve 
injury, ankylosis, or symptomatic scarring.  

2.  The service connected bilateral hearing loss is 
manifested by numerical designations of Roman numeral I in 
both the right and left ear and speech discrimination which 
is at worse 94 percent or either ear.  

3.  The Veteran has tinnitus as the result of disease or 
injury during his active service.  

4.  In March 1985, the RO denied service connection for 
injuries to the right and left knees.  The Veteran was 
notified and did not appeal.

5.  Evidence received since the March 1985 RO decision raises 
a reasonable possibility of substantiating the knee claims.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of a fracture of the left wrist, with 
traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.118 and Codes 5003, 5010, 5210, 5211, 5212, 5213, 5214, 
5215, 7801, 7802, 7803, 7804, 7805 (2008).  

2.  The criteria for an initial compensable disability rating 
for a bilateral hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.85 and Code 6100 (2008).  

3.  Tinnitus was incurred in or aggravated by active military 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(16), 1101, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303 (2008).  

4.  The March 1985 RO decision denying service connection for 
right and left knee disorders is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).  

5.  Evidence received since the RO's 1985 decision is new and 
material and the Veteran's claim of entitlement to service 
connection for right and left knee disorders is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  


Duty to Notify

An August 2006 letter from the RO provided the Veteran with 
an explanation of the type of evidence necessary to 
substantiate his claims for service connection for a broken 
jaw injury and an increased rating for the fracture of his 
left wrist, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  This notice letter was provided before 
the adjudication of these claims in November 2006.  

In August 2007, a notice that fully complied with the 
requirements of the VCAA was sent to the claimant.  It 
addressed claims for increased ratings for a hearing loss and 
left wrist injury; as well as claims to reopen claims of 
service connection for both knees and jaw.  The letter 
described what evidence would be necessary to reopen the knee 
claims and to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006).  It pointed out that service connection for right and 
left knee injury residuals was denied in December 1984 
because the evidence did not show the disability was incurred 
in service.  Thereafter, the appellant was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond.  
This cured any notice defects before the agency of original 
jurisdiction (AOJ) readjudicated the case by way of a rating 
decision in April 2008.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

Another VCAA compliant notice was sent to the Veteran in 
December 2007, addressing the claims for increased ratings 
for the right ear hearing loss and the residuals of fracture 
of the left wrist.  It also covered the previous claims for 
service connection for the knees and jaw and new claims for 
service connection for tinnitus, bilateral shoulder disorder, 
and a left ear hearing loss.  The appellant was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond 
before they were adjudicated in an April 2008 rating 
decision.  See Mayfield; Prickett, at 376.  

The Board also notes that in the August 2006, August 2007 and 
December 2007 letters provided additional notice regarding 
potential ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The actual rating criteria were not provided until August 
2008.  However, the appellant was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  This cured any 
notice defects before the AOJ readjudicated the case by way 
of a statement of the case issued in January 2009.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

At his April 2009 Board hearing, the Veteran displayed actual 
knowledge of the factors needed to reopen claims, support 
claims for service connection, and to support claims for 
increased ratings.   

Thus, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  Therefore, 
the Board may decide the appeal without a remand for further 
notification.  


Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment records were requested at the 
time of his original claim in May 1984, but only his dental 
records were received in December 1984.  Recent attempts to 
obtain his service treatment records were made by the RO in 
March and June 2005.  The National Personnel Records Center 
responded that all available service medical records had been 
sent.  In August 2005, the RO notified the Veteran that his 
service treatment records could not be located.  The Veteran 
responded that he did not have any copies of his service 
treatment records.  His available post-service treatment 
records have been obtained.  This includes records from the 
State, Social Security Administration (SSA), and VA.  For the 
issues decided here, the Veteran has had a VA examination and 
a medical opinion has been obtained.  He has also had a Board 
hearing.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  



Left Wrist

The evidence establishes that the Veteran is right handed, so 
his left wrist is rated as the minor or non-dominant upper 
extremity.  

Diagnostic code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.   38 C.F.R. Part 4, Code 5010 (2008).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
X-ray evidence of involvement of 2 or more major joints, or 2 
or more minor joint groups; and a 20 percent rating may be 
assigned if, there are occasional incapacitating 
exacerbations, in addition to X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.  
These 10 percent and 20 percent ratings based on X-ray 
findings, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. Part 4, Code 5003 (2008).  

A nonunion of the radius and ulna, with a flail false joint 
will be rated as 40 percent disabling for the minor (non-
dominant) upper extremity.  38 C.F.R. Part 4, Code 5210 
(2008).

Impairment of the ulna, involving a malunion with bad 
alignment will be rated as 10 percent disabling for either 
extremity.  A nonunion in the lower half will be rated as 20 
percent disabling, for either extremity.  A nonunion in upper 
half, with false movement, but without loss of bone substance 
or deformity will be rated as 20 percent disabling for the 
minor upper extremity.  A nonunion in upper half, with false 
movement, with loss of bone substance (1 inch (2.5 
centimeters) or more) and marked deformity will be rated as 
30 percent disabling for the minor upper extremity.  
38 C.F.R. Part 4, Code 5211 (2008).

For the non-dominant upper extremity, impairment of the 
radius, with a nonunion in lower half and false movement, 
will be rated as 30 percent disabling with loss of bone 
substance (1 inch (2.5 centimeters) or more) and marked 
deformity; and as 20 percent disabling without loss of bone 
substance or deformity.  A nonunion in the upper half will be 
rated as 20 percent disabling.  A malunion with bad alignment 
will be rated as 10 percent disabling.  38 C.F.R. Part 4, 
Code 5212 (2008).  

Where the non-dominant upper extremity has an impairment of 
supination and pronation, a 20 percent rating may be granted 
if there is a limitation of pronation with motion lost beyond 
middle of arc or motion lost beyond last quarter of arc, so 
the hand does not approach full pronation.  Limitation of 
supination to 30 degrees or less will be rated as 10 percent 
disabling.  Note: In all the forearm and wrist injuries, 
codes 5205 through 5213, multiple impaired finger movements 
due to tendon tie-up, muscle or nerve injury, are to be 
separately rated and combined not to exceed rating for loss 
of use of hand.  38 C.F.R. Part 4, Code 5213 (2008).  

Favorable ankylosis of the wrist, in 20 degrees to 30 degrees 
dorsiflexion, will be rated as 20 percent disabling for the 
minor upper extremity.  Unfavorable ankylosis of the wrist in 
any degree of palmar flexion, or with ulnar or radial 
deviation, will be rated as 40 percent disabling for the 
minor extremity.  Ankylosis in any other position, except 
favorable, will be rated as 30 percent disabling for the 
minor extremity.  Note: Extremely unfavorable ankylosis will 
be rated as loss of use of hands under diagnostic code 5125.  
38 C.F.R. Part 4, Code 5214 (2008).  

The service connected left wrist disability is currently 
rated under diagnostic code 5215.  That rating code provides 
a maximum rating of 10 percent for either major or minor 
upper extremity, for limitation of motion of the wrist with 
dorsiflexion less than 15 degrees or for palmar flexion 
limited in line with forearm.  38 C.F.R. Part 4, Code 5215 
(2008).  

The extensive medical records, including VA clinical notes, 
have been reviewed.  Only those records containing 
information to rate the left wrist will be discussed in 
detail here.  

In May 1987, a private physician wrote that X-rays revealed a 
non-union of the proximal pole scaphoid fracture.  There was 
also a cortical irregularity to the distal radius, which 
might be acute.  The Veteran was managed in a cast and the 
radial area resolved.  The scaphoid union remained 
symptomatic.  

In April 1988, the Veteran was injured in an industrial 
accident affecting the left index, middle and ring fingers.  
He had reconstructive surgeries in May 1988 and October 1988.  
There is no indication that the left wrist was affected by 
the accident.  

In January 1991, the Veteran was treated for chronic left 
wrist pain.  He was found to have a nonunion of the left 
scaphoid bone with radial carpal degenerative changes.  He 
had surgery to excise the nonunion fragment and a left 
scaphoid and radial styloidectomy.  

In 1993, the Social Security Administration found the Veteran 
was disabled by the loss of several fingers and associated 
depression.  

A VA clinical progress note, dated in March 2005 shows the 
Veteran was seen as a walk-in patient.  His complaints 
included pain in the left wrist.  Objectively, there was a 
full range of motion in all joints.  

March 2005 VA X-ray studies of the left wrist disclosed 
degenerative changes in the intercarpal and radiocarpal 
joints.  There was narrowing of the joint spaces extending 
from the lunate to the trapezium.  Hypertrophic changes were 
seen on the dorsum of the lunate.  There was also 
degenerative compression of the lunate adjacent to the 
scaphoid and the joint between the lunate and capitate was 
also narrowed.  There were numerous tiny metallic surgical 
clips along the lateral aspect of the distal radius.  The 
impression was moderate degenerative changes of the left 
wrist.  

The report of the September 2006 VA joints examination shows 
the claims folder was reviewed.  The Veteran complained of 
constant pain in his left wrist, level 6/10, with 
intermittent flare-ups during the day to 8/10.  He reported 
flare-ups to 10/10 with increased limitation of motion, four 
times a week.  The examiner noted that he could not estimate 
the additional loss of motion due to flare-ups.  A surgical 
scar on the left wrist was noted.  There was no tenderness or 
ulcer on the surgical scar.  The Veteran also reported that 
his wrist would pop out and he had more decreased motion 
until it popped back in.  He used a left wrist brace during 
the day.  It was noted that he had worked as a carpenter and 
truck driver, last worked in 1988, and was on Social Security 
disability.  The examiner stated that there was no effect on 
the Veteran's usual occupation or daily activities, except 
that he could not lift anything heavy with his left hand.  He 
could not do anything really physical like swinging a mop or 
a broom.  He could not use a hammer or turn a wrench with his 
left hand.  

Passive and active dorsiflexion of the left wrist was from 0 
to 42 degrees with pain beginning at 42 degrees.  (The normal 
range of motion went to 70 degrees).  Passive and active 
palmer flexion went from 0 to 35 degrees with pain beginning 
at 35 degrees.  (The normal range of motion went to 80 
degrees).  Passive and active ulnar deviation went from 0 to 
8 degrees, with pain beginning at 8 degrees.  (The normal 
range of motion went to 45 degrees).  Passive and active 
radial deviation went from 0 to 20 degrees with pain 
beginning at 20 degrees.  (The normal range of motion went to 
20 degrees).  There was no additional range of motion loss 
due to pain, fatigue, weakness, lack of endurance, or 
incoordination following repetitive use.  The Veteran 
reported left wrist pain during range of motion testing.  
There was tenderness of the left wrist on top on the radial 
side.  The examiner found no left wrist weakness.  

There was a 7 centimeter by 1 millimeter surgical scar on the 
left wrist.  It was light, flat, and nontender.  There were 
no ulcers or adhesions on the scar.  There was no functional 
loss from the scar.  The diagnosis was service-connected 
fracture, left (minor) wrist; residual nontender scar from 
left wrist surgery; and degenerative joint disease of the 
left wrist.  

The report of the October 2007 VA joints examination shows 
the claims folder was not reviewed.  The Veteran provided a 
history of injury in service and an osteotomy in the early 
1990's.  Since then he had pain and decreased motion in his 
left wrist.  He used a wrist brace.  He worked part-time as a 
carpenter, but had difficulty holding tools with his left 
hand and difficulty lifting heavy objects.  He had flare-ups 
of increased symptoms with weather changes.  The examiner 
could not estimate the range of motion lost during flare-ups.  
There was no incapacitation.  The surgical scar was flat, 
freely moveable, and nontender.  There was no crepitus, 
deformity, erythema, effusion, instability, or tenderness.  
The range of motion was flexion from 0 to 25 degrees, with 
pain at 25 degrees; dorsiflexion from 0 to 20 degrees with 
pain at 20 degrees; ulnar deviation from 0 to 15 degrees with 
pain at 15 degrees, and radial deviation from 0 to 15 degrees 
with pain at 15 degrees.  There was no additional range of 
motion loss due to pain, weakness, fatigue, incoordination or 
lack of endurance following repetitive use.  The diagnosis 
was traumatic arthritis of the left wrist.  

At his April 2009 Board hearing, the Veteran testified that 
his left wrist symptoms, included stiffness, swelling, and 
loss of strength.  He reported that he experienced severe 
pain with flare-ups during changes in the weather.  

The Board has considered the possibility of rating the 
service-connected left wrist disability under various 
criteria.  Diagnostic codes 5003 and 5010 provide a basic 10 
percent rating for joints that have limitation of motion due 
to arthritis.  Higher ratings would have to be assigned under 
the rating criteria for the joint involved.  The rating code 
for a loss of motion of the wrist is the current diagnostic 
code 5215, which provides a maximum rating of 10 percent.  It 
should be noted that this rating, like that for arthritis, is 
based on a limitation of joint motion.  Since the same 
symptoms cannot be compensated twice under different codes, 
it is an alternative and not an additional rating.  38 C.F.R. 
§ 4.14 (2008).  

The X-rays show that the Veteran does not have a nonunion of 
the radius and ulna, with a flail false joint ratable under 
diagnostic code 5210.  38 C.F.R. Part 4, Code 5210 (2008).  
Similarly, the X-rays establish that the disability does not 
involve a malunion or nonunion of the ulna ratable under 
diagnostic code 5211.  38 C.F.R. Part 4, Code 5211 (2008).  
Nor is there an impairment of the radius, with a nonunion or 
malunion ratable under diagnostic code 5212.  38 C.F.R. 
Part 4, Code 5212 (2008).  There is no evidence of related 
impairment of supination or pronation, ratable under 
diagnostic code 5213.  38 C.F.R. Part 4, Code 5213 (2008).  
Further, there is no evidence of tendon tie-up, muscle or 
nerve injury that could be separately rated.  Ankylosis is 
the immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Dorland's Illustrated Medical 
Dictionary, 86 (28th ed., 1994).  There is no competent 
medical evidence of ankylosis ratable under diagnostic code 
5214.  38 C.F.R. Part 4, Code 5214 (2008).  The Board has 
also considered the possibility of an additional rating for 
the scar, but it is small, well healed, nontender, does not 
affect wrist function, and does not meet any criteria for a 
compensable evaluation.  38 C.F.R. § 4.118, Codes 7801, 7802, 
7803, 7804, 7805 (2008).  

While the Veteran may feel that the impairment associated 
with his service-connected wrist fracture residuals should be 
assigned a higher rating there is no evidence that it 
actually meets any applicable criteria for a higher rating.  
The medical reports form a preponderance of evidence on this 
claim and show that the disability does not approximate any 
applicable criteria for an additional or higher evaluation.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the service-
connected left wrist injury residuals have not significantly 
changed and uniform rating is appropriate in this case.  At 
no time during the rating period has the disability exceeded 
the criteria for a 10 percent rating.  




Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
See 38 C.F.R. § 4.85(d) (2008).  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
including 38 C.F.R. § 4.85, Code 6100 (2008).  The Court has 
noted that the assignment of disability ratings for hearing 
impairment are derived at by a mechanical application of the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  

A VA audiological evaluation, in August 2006, revealed pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
15
20
35
60
33
Left
15
15
15
30
19

The above findings were reported in graphic form.  The report 
is inadequate for rating purposes as there are no findings 
related to the Veteran's speech recognition.  The Board 
observes, however, that two subsequent VA examinations are 
adequate for rating purposes.  These reports are noted below.

VA audiological evaluation, in September 2006, revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
Right
35
40
55
70
50
Left
10
5
15
35
16.25

Speech audiometry revealed speech recognition ability of 96 
percent correct in the right ear and 98 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "I" for the right ear and "I" for the left 
ear.  When this numeric designation is applied to the rating 
criteria, the result is a noncompensable rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (2008).  

On the authorized VA audiological evaluation, in October 
2007, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
50
50
55
70
56.25
Left
20
20
30
50
30

Speech audiometry revealed speech recognition ability of 94 
percent correct in the right ear and 100 percent correct in 
the left ear.  These audiologic results produce a numeric 
designation of "I" for the right ear and "I" for the left 
ear.  When this numeric designation is applied to the rating 
criteria, the result is a noncompensable rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (2008).  

At his April 2009 Board hearing, the Veteran provided sworn 
testimony describing the effects of his hearing loss.  He 
told of being exposed to traumatic noise while serving as an 
artilleryman.  Currently, he needed hearing aids, but they 
were stolen.  

While the Veteran may feel that his hearing loss has 
deteriorated to the point that it warrants a compensable 
evaluation, the objective findings by trained medical 
personnel using standardized tests and equipment is 
significantly more probative in determining the extent of the 
disability and whether it meets the criteria for a 
compensable evaluation.  Here, the audiometric test results 
repeatedly demonstrate that the Veteran's hearing loss falls 
within the noncompensable range.  Consequently, a compensable 
rating cannot be assigned.  The objective test results form a 
preponderance of evidence against a compensable rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the service-
connected hearing loss disability has not significantly 
changed and uniform rating is appropriate in this case.  At 
no time during the rating period has the disability met the 
criteria for a compensable rating.  

Other Criteria and Extraschedular Rating

For both disabilities evaluated in this decision, the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2008) have been considered 
whether or not they were raised by the Veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2008).  In this regard, the Board finds that 
there has been no showing by the Veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for total disability based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  The evidence 
pertaining to the increased rating claims in this case shows 
that the wrist disability and hearing loss do not by 
themselves or together with other service-connected 
disabilities render the Veteran unemployable.  That is, the 
record here does not raise a TDIU claim.  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1131 (West 2002); 38 
C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Tinnitus

The Veteran claims that he has tinnitus as a result of noise 
exposure in service.  The Veteran's postservice medical 
records show that he currently has a diagnosis of tinnitus.  
The evidence also shows that he was exposed to acoustic 
trauma in service.  The Board finds credible the Veteran's 
assertion that he was exposed to artillery in service and 
that he was a gun bunny.  This case turns on whether the 
veteran's current tinnitus is the result of service or to a 
service-connected disability, namely his service-connected 
hearing loss.  There is no competent medical evidence which 
directly speaks to the latter.  Nonetheless, the Board finds 
that the evidence is sufficient to adjudicate this appeal.

The Board observes that the Veteran has been somewhat 
inconsistent in his report of having tinnitus.  At times he 
denied a history of tinnitus and at other times he reported 
having tinnitus.  Additionally, the Board observes that the 
veteran has been somewhat inconsistent with respect to when 
he realized that he had tinnitus.  He has reported that his 
tinnitus began in service, that it began in the late 1980's 
or that he could not remember when it exactly started.  The 
Board interprets the veteran's inconsistent statements as 
indicating that the veteran had tinnitus which began in 
service but that it was not consistent until recently.  In 
rendering this interpretation, the Board is applying the 
benefit-of the doubt in finding that the Veteran's tinnitus 
first began in service and that he continued to have tinnitus 
following his service discharge.  The Board observes that in 
October 2007, a VA examiner stated that the Veteran's 
tinnitus was a recent event; however, the VA examiner's 
opinion was not based on the facts as the Board has found 
them.  As such, it lacks probative value.  

In light of the foregoing, the Board finds that service 
connection is warranted for tinnitus. 


The Knees

In March 1985, the RO denied service connection for right and 
left knee disorders.  The Veteran did not file a timely 
appeal.  Decisions of the RO which are not appealed are 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2008).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

VCAA does not require the reopening of a claim that has been 
disallowed, except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f) (West 2002).  

Effective for claims such as this, filed after August 29, 
2001:  A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that this is a jurisdictional 
matter.  That is, no matter how the RO developed the claim, 
VA has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, 
whether the RO considered the issue or not, the first 
determination which the Board must make, is whether the 
Veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

When the RO denied service connection for the knees, in March 
1985, the only evidence of record was the Veteran's May 1984 
claim of having had right and left knee injuries in 1980 and 
1981.  There were VA clinical notes and X-rays of April 1984, 
as well as August 1984 VA examination report and X-ray 
studies, but these only addressed the left wrist, without any 
mention of the knees.  Thus, at the time of the previous 
denial, there was only evidence of injury in service, without 
any evidence, lay or medical, of a current disability, or a 
connection between a current disability and the injury in 
service.  

Since then, the Veteran has testified at his April 2009 Board 
hearing providing additional details as to his right knee 
injury in service.  He had been cleaning trash from a roof 
for an inspection and jumped down from the second story of 
the building.  He felt his right knee pop.  While this 
provides more detail, it is essentially cumulative and 
repetitious of his 1984 report of injury in service.  The 
Federal Circuit has held that according to the plain language 
of the regulation, evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2001).  

Since the 1985 RO decision, there is medical evidence of 
bilateral knee disabilities.  In October 1991, a private 
physician, N. M. J., D.O., evaluated the Veteran for SSA.  
The Veteran reported bilateral knee pain from injuries 
sustained in service.  (As a lay witness, the Veteran was 
competent to report a continuity of symptoms.)  He reported 
that the doctors in service wanted to do surgery but he would 
not allow it.  He reported that both knees dislocated at 
times.  Examination disclosed objective findings diagnosed as 
internal derangement of the right knee and bilateral 
derangement of the medial and lateral ligamentous structures.  

At his April 2009 Board hearing, the Veteran testified of 
continuing symptoms with arthritis setting in and his knees 
getting worse.  The Board again notes that as a lay witness, 
the Veteran is competent to report a continuity of symptoms.  
Also of note in the recent evidence is the report of a June 
2005 VA orthopedic consultation.  The Veteran had pain and 
crepitus on motion.  See 38 C.F.R. § 4.59 (2008).  Magnetic 
resonance imaging (MRI) disclosed minimal arthritis in the 
left knee and, in the right knee, a possible tear of the 
posterior horn of the medial meniscus and mild 
osteoarthritis.  

At the time of the 1985 denial, we only had lay evidence of 
injury in service.  There was no evidence of a current 
disability.  We now have evidence of a current disability and 
the Veteran's lay statements that he continued to have 
problems with his knee since the claimed injury in service.  
This is new and material evidence that raises a reasonable 
possibility of substantiating the claims.  38 C.F.R. 
§ 3.156(a) (2008).  Consequently the claims will be reopened.  
38 U.S.C.A. § 5108 (West 2002).  The claims will not be 
allowed at this time, but the reopened claims will be 
remanded for further development and adjudication on a de 
novo basis, considering all evidence of record.  


ORDER

A disability rating in excess of 10 percent for residuals of 
a fracture of the left wrist, with traumatic arthritis is 
denied.  

An initial compensable disability rating for a bilateral 
hearing loss is denied.  

Service connection for tinnitus is granted.  

Since new and material evidence has been received, the 
petition to reopen a claim for service connection for a right 
knee disorder is granted.  

Since new and material evidence has been received, the 
petition to reopen a claim for service connection for a left 
knee disorder is granted.  




REMAND

Recent imaging studies have shown disorders of the right and 
left knees, right and left shoulders, and left hip.  The 
Veteran reports that these joints have been symptomatic since 
injuries in service.  Under these circumstances, VCAA 
requires an examination and medical opinion.  

The Board observes that the Veteran sustained a mandible 
fracture in service.  Although the Veteran was afforded a VA 
dental examination in April 2008 and the dentist provided an 
opinion concerning the Veteran's claim of service connection 
for a jaw disability, the Board finds that the opinion is 
somewhat confusing.  The dentist diagnosed tempormandibular 
dysfunction, left TMJ with anterior disc displacement at 
lateral pole. Deviation to right upon opening.  Normal range 
of motion and excursions, edentulous ridges with considerable 
alveolar bone loss maxillae.  The dentist stated that the 
problem associated with the diagnosis was bilateral mandible 
fracture in September 1980.  Further down in the report, the 
dentist offers an opinion which tends to contradict the above 
as it pertains to the relationship between the current 
diagnosis and his service jaw fracture.  The Board finds that 
the veteran should be schedule for an additional examination 
to determine whether he currently has any residual disability 
from the mandible fracture in service.

Accordingly, the claims for service connection for right and 
left knee disorders, right and left shoulder disorders, and a 
left hip disorder are REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
whether the Veteran has any residual 
disability as a result of the jaw 
fracture in service.  If residual 
disability is found, the examiner 
should specifically identify such 
disability.  

The examiner should also state whether 
it is at least as likely as not (i.e., 
50 percent probability) that any 
temporomandibular dysfunction found is 
related to the jaw fracture in service.

Moreover, the examiner should reconcile 
the conflict found in the April 2008 
opinion concerning the Veteran's 
tempormandibular dysfunction and its 
relation to the jaw fracture in 
service.

A complete rationale must be provided 
for each opinion given.

2.  The Veteran should be scheduled for 
a VA examination of his joints.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination.  Any 
additional imaging studies or other 
tests that may be deemed necessary to 
respond to the following questions 
should be done.  The examiner should 
provide a complete response to the 
following questions for each joint: 
right knee, left knee, right shoulder, 
left shoulder, and a left hip disorder.  

a.  Are the changes seen on the recent 
imaging studies consistent with the 
Veteran's reported injuries to the 
knees, shoulders and left hip during 
the Veteran's service from February 
1980 to February 1984?  

b.  Is it at least as likely as not, 
that any current disability of right 
and left shoulder, right and left knee, 
and/or left hip is related to the 
Veteran's reported injuries in service?  
In this regard, the examiner should 
obtain a complete history of the 
Veteran's reported injuries in service.  
The examiner should refer to the 
Veteran's April 2009 Board hearing 
testimony concerning these injuries.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

2.  Thereafter, the RO should readjudicate 
these claims in light of any evidence 
added to the record.  The reopened knee 
claims should be adjudicated on a de novo 
basis, considering all evidence of record.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


